Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 
Response to Amendment
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.  Arguments are addressed in the body of the rejections.
Applicant argues newly added limitation of 
applying the machine learning model as a classifier in an AI system capable of persistent memory and direct electronic access to third party computer systems, and programed to meet certain configured objectives.
In response, it is the examiner’s position that applicant’s claims do no more than merely invoking generic computer components merely as a tool in which the computer instructions apply the judicial exception. MPEP § 2106.05(f): Mere Instructions to Apply an Exception.
If the application claims and the inventive concept (from the disclosure) is/are drawn to the specifics of the learning or training, such as the how and for what purpose the training occurs, and they are positively claimed, the claims may be eligible.  If the generic computer or processor is merely "used for", "applied to" or "using" a learning algorithm, process or equivalent without claimed details it will most often fall into the "Mere Instructions to Apply an Exception" as set forth in MPEP 2106.05(f).  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically steps of suggesting, generating and selecting amount to an abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of suggesting, generating, and selecting
but for the recitation of generic computer/modeling components. 
That is, other than reciting: computer implemented, uploading and building a machine, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer implemented, uploading and building a machine learning language, suggesting, generating, and selecting in the context of this claim encompasses the user manually suggesting annotations, generating annotations, intent or entity and selecting a subset of “reliable” annotations.
 These are process steps that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. 
For example, but for the computer implemented, uploading and building a machine language, 
“suggesting” in the context of this claim encompasses the user thinking about priorities and suggesting annotations;
“Generating” in the context of this claim encompasses the user thinking about annotations/changes;
“Selecting” in the context of this claim encompasses the user thinking about selecting some annotations
“defining” feature vectors using the subset of reliable annotations(mental process of modeling with assistance of pen and paper). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of extra solution activity – uploading a preset number of sentences. Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Claim also specifies building a model, and applying the machine learning model.  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of uploading amounts to no more than mere instructions to apply the exception using a generic computer component. 
Regarding building a model, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Claims that receive, store, retrieve, and/or convey data, are classic examples of insignificant extra-solution activity. See, e.g., Bilski, 545 F .3d at 963. Insignificant Extra-Solution Activity MPEP § 2106.05(g).
 Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the uploading is considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed uploading step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

2. The method of claim 1, wherein the building the machine learning model employs Amazon Web Services Spark.
Claim 2 further elaborates on the additional element of building a machine learning model step that was already fully analyzes above in claim 1. You can just state that in your write-up. You can follow up by saying that claim 2 further elaborated on this additional element by reciting a use of Amazon Web Services Spark and that under prong 2 and step 2B this addition is merely - Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of building the machine learning model employs Amazon Web Services Spark .  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the building the machine learning model employs Amazon Web Services Spark was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field and it amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.	
3. The method of claim 1, further comprising calculating F-score for the machine learning model. No additional elements
4. The method of claim 3, further comprising comparing the F-score to a threshold. No additional elements
5. The method of claim 4, wherein the threshold is 95%. No additional elements
6. The method of claim 4, further comprising outputting the machine learning model for production when the F-score is above the threshold. No additional elements
Step 2A analysis:
Based on the claims 3-6 being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims 3-6 fall within the judicial exception of a mathematical concept. Specifically steps of calculating an F-score and using a threshold which amounts to a mathematical concept. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mathematical concept except for selecting but for the recitation of generic computer components. 
These are process steps that, under their broadest reasonable interpretation, cover performance of mathematical concepts that can be performed in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of extra solution activity – calculating an F-score using thresholds adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of calculating an F-score using thresholds amount to performing math using pen and paper.  
Further, calculating an F-score using thresholds was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field and it amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.	

7. The method of claim 4, further comprising uploading a subsequent preset number of sentences and repeating annotation on said subsequent preset number of sentences to improve the machine learning F-score.
See rejection of claim 1 No additional elements

Regarding claim 26-29 they are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically steps of suggesting, generating and selecting amount to an abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of suggesting, generating, and selecting
but for the recitation of generic computer/modeling components. 
That is, other than reciting: computer implemented, uploading and building a machine, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer implemented, uploading and building a machine learning language, suggesting, generating, and selecting in the context of this claim encompasses the user manually suggesting annotations, generating annotations, intent or entity and selecting a subset of “reliable” annotations.
 These are process steps that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. 
For example, but for the computer implemented, uploading and building a machine language, 
“suggesting” in the context of this claim encompasses the user thinking about priorities and suggesting annotations;
“Generating” in the context of this claim encompasses the user thinking about annotations/changes;
“Selecting” and “optimizing” in the context of this claim encompasses the user thinking about selecting some annotations or mental process of modeling with assistance of pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of extra solution activity – uploading a preset number of sentences. Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Claim also specifies building a machine learning model.  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of uploading amounts to no more than mere instructions to apply the exception using a generic computer component. 
Regarding building a machine learning model, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
 Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the uploading is considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed uploading step is well-understood, routine, conventional activity is supported under Berkheimer. Modeling (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
 The claim is not patent eligible.

27. (New) The method of claim 26, wherein the optimization uses cross-validated grid-search. No additional elements

28. (New) The method of claim 26, wherein the optimization uses randomized search cross validation. No additional elements

29. (New) The method of claim 26, wherein the optimization uses sequential nested search cross validation No additional elements

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US 2006/0074634) teaches presser number of sentences and subsets (“` fixed` evaluation is a scenario where the last 1000 sentences of the data set is kept separate from the rest of the data set and the training data is increased incrementally from 1000 to 9000 sentences in the unit of 1000 sentences.”, 0064).
Vanderwende (US 2012/0233534) teaches priority annotations (“if the reviewer subsequently reviews an annotated document, the reviewer can quickly locate portions of the document that the reviewer previously found to be important and can review annotations”, 0001).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123